DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
3.	Applicant traverses the Election/Restriction filed 11 February 2020 since the species are closely related and it would not be a significant burden on the Examiner to consider the additional claim 16.  Examiner agrees with Applicant’s argument, therefore the Election/Restriction requirement is hereby withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 5, it is unclear what is meant by “optionally, each of the plurality of first optical detectors is arranged at 
5.	Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear what is meant by “optionally, the plurality of first light sources comprises light sources arranged along a second circle having the same center as the first circle and a different radius than the first circle”.  For purposes of examination, this limitation is not considered.  
6.	Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The limitation “the third light source” and the limitation “the optical coherence tomography unit” lack antecedent basis.  For purposes of examination, the phrase “The device of claim 8” is interpreted as “The device of claim 14”.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 1-14, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raymond et al. (US2016/0150952).
Regarding claim 1, Raymond discloses A device for performing ophthalmic measurements on an eye (fig. 19A; abstract; par. [0201]), comprising: 
a plurality of first light sources each configured to emit light towards a cornea of the eye (“1920” and “1930” in fig. 19A; “a plurality of first (or peripheral) light sources 1920 provided on the principal surface 1912 of the structure 1910; a Helmholz light source 1930” in par. [0192]); 
a plurality of first optical detectors each configured to generate a two-dimensional image of a plurality of light spots each resulting from light emitted by one of the plurality of first light sources and reflected by the cornea towards the corresponding first optical detector (“1941” in fig. 19A; “light from the other first light sources 1920 are imaged onto detector array 1941 such that each one of first light sources 1920 is imaged or mapped to a location on detector array 1941 that may be correlated to a particular reflection location on the cornea of eye 1901 and/or the shape of the cornea” in par. [0197]; par. [0196]-[0201]; a two dimensional detector array with a plurality of detecting elements generating at least two images of first and second light sources in peripheral and central portions of the detector array); and 
a controller configured to determine topographic features of the cornea and a position of the eye with respect to the device by performing raytracing on a modelled optical configuration and by comparing results of the raytracing with positions of the plurality of first light sources and/or with positions of the light spots in the two-dimensional images (“1860” in fig. 18; par. [0165], [0176], [0201], [0251]). 
Regarding claim 2, Raymond discloses The device of claim 1, wherein the controller is configured to consider a model cornea as part of the modelled optical (par. [0165], [0197], [0203]). 
Regarding claim 3, Raymond discloses The device of claim 2, wherein the controller is configured to perform the raytracing by raytracing of light rays emitted at known positions of the plurality of first light sources; compare positions of the raytraced light rays on a model optical detector with measured positions of the light spots in at least one of the two-dimensional images (implicit in par. [0197]). 
Regarding claim 4, Raymond discloses The device of claim 2, wherein the controller is configured to perform the raytracing by raytracing of light rays back from measured positions of the light spots towards the model cornea; compare positions of model light sources determined by the ray tracing with known positions of the first light sources (implicit in par. [0197]). 
Regarding claim 5, Raymond discloses The device of claim 1, wherein the plurality of first light sources is arranged at predetermined positions with regard to a center axis of the device (fig. 19A; par. [0195]), and, optionally, each of the plurality of first optical detectors is arranged at a location away from the center axis of the device. 
Regarding claim 6, Raymond discloses The device of claim 5, wherein the plurality of first light sources comprises light sources arranged along a first circle and an axis extending through the center of the first circle and being orthogonal to the first circle is defined as the center axis of the device (fig. 19A), and, optionally, the plurality of first light sources comprises light sources arranged along a second circle having the same center as the first circle and a different radius than the first circle. 
Regarding claim 7, Raymond discloses The device of claim 1, wherein the topographic features of the cornea comprise at least one feature selected from the list of radius along a steep axis, curvature along a steep axis, asphericity along a steep axis, radius along a flat axis, curvature along a flat axis, asphericity along a flat axis, orientation of a steep axis with regard to a reference axis of the eye, orientation of a flat axis with regard to a reference axis of the eye, radius along a horizontal axis, curvature along a horizontal axis, asphericity along a horizontal axis, radius along a vertical axis, curvature along a vertical axis, asphericity along a vertical axis, and higher order corneal aberrations, and/or wherein the position of the eye with respect to the device is represented by coordinates of the intersection of a reference axis of the eye and the anterior corneal surface of the eye with respect to a coordinate system fixed to the device (par. [0161]). 
Regarding claim 8, Raymond discloses The device of claim 1, further comprising: a second light source for illuminating the eye with light so as to produce a wavefront that propagates along an optical path (“1952” in fig. 19B; par. [0205]); and a wavefront sensor configured to provide a measure indicative of aberrations of the eye (“1955” in fig. 19B; par. [0205]). 
Regarding claim 9, Raymond discloses The device of claim 8, wherein the controller is configured to determine wavefront aberrations with regard to a first plane, wherein the first plane has a fixed distance from the device; and determine wavefront aberrations of the eye with regard to a second plane having a predetermined position with regard to the position of the eye by backpropagating the determined wavefront from the first plane to the second plane, based on the measured position of the eye with respect to the device (implicit in par. [0238]). 
Regarding claim 10, Raymond discloses The device of claim 8, wherein the wavefront sensor comprises a two-dimensional lenslet array and a second optical detector for generating a two-dimensional image of light spots generated by lenslets of the lenslet array by focusing the wavefront onto the second optical detector (par. [0207]).
Regarding claim 11, Raymond discloses The device of claim 8, wherein the controller is configured to determine an average eye orientation with respect to a device anchored coordinate system from a set of topographic measurements obtained from the first optical detectors; and align the set of topographic measurements with respect to the average eye orientation by means of evaluated alignment transformations (par. [0234]). 
Regarding claim 12, Raymond discloses The device of claim 11, wherein the controller is configured to align a set of wavefront measurements performed by the wavefront sensor with respect to an eye anchored coordinate system by means of said alignment transformations (par. [0238]). 
Regarding claim 13, Raymond discloses The device of claim 8, wherein the controller is configured to calculate internal aberrations of the eye by subtracting corneal aberrations of the eye from total aberrations of the eye, wherein the corneal aberrations (par. [0165]). 
Regarding claim 14, Raymond discloses The device of claim 1, further comprising: an optical coherence tomography unit for determining intra-ocular distances (“1990” in fig. 19A) comprising: a light coupler (“2004” in fig. 20; par. [0219]); a third light source configured to emit light towards the light coupler (“OCT light source” in par. [0214]); a reference arm comprising an adjustable reference mirror (“2006” in fig. 20; par. [0219]); an object arm configured to generate an object beam for directing light generated by the third light source towards the eye (“2010” in fig. 20; par. [0219]); and a detector arm comprising a third optical detector, wherein the light coupler is configured to couple part of the light generated by the third light source into the reference arm and to couple part of the light generated by the third light source into the object arm (“2020” in fig. 20; par. [0219]); and the light coupler is configured to couple light reflected by the eye into the detector arm and to couple light reflected by the adjustable reference mirror into the detector arm, such that the light reflected by the eye and the light reflected by the adjustable reference mirror interfere at the third optical detector (par. [0212], [0215]). 
Regarding claim 16, Raymond discloses The device of claim 14, wherein the controller is configured to set an initial position of the adjustable reference mirror based on the determined position of the eye, and/or wherein the device comprises a tunable lens within the object beam and wherein the controller is configured to set an initial focal length of the tunable lens based on the determined position of the eye (par. [0212], [0239]). 
Regarding claim 17, Raymond discloses A method for performing ophthalmic measurements on an eye with a device, comprising: emitting light towards a cornea of the eye by a plurality of first light sources of the device; generating, by a plurality of first optical detectors of the device, a plurality of two-dimensional images of a plurality of light spots each resulting from light emitted by one of the plurality of first light sources and reflected by the cornea towards the corresponding first optical detector; and determining topographic features of the cornea and a position of the eye with respect to the device by performing raytracing on a modelled optical configuration and by comparing results of the raytracing with positions of the plurality of first light sources and/or with positions of the light spots in the two-dimensional images (claim 17 method limitations correspond to claim 1 device limitations and are rejected in a corresponding fashion – see rejection of claim 1 above). 
Allowable Subject Matter
8.	Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejection above is overcome.  Nothing in the prior art showed or suggested the specific limitations of these claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA C BERNARDI whose telephone number is (571)270-7125.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW BELLA can be reached on (571) 272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENDA C BERNARDI/Primary Examiner, Art Unit 2667